     MICHAEL N. BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy., Ste. 307
 4
     Henderson, NV 89074
 5   eservice@legalLV.com
     Telephone (702) 473-8406
 6   Facsimile (702) 832-0248
 7
     Attorneys for Plaintiff, LV Debt Collect, LLC

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9

10
       LV DEBT COLLECT, LLC,                                   CASE NO. 2:16-cv-02857-APG-NJK

11                        Plaintiff,
12     vs.
13
       THE BANK OF NEW YORK MELLON FKA
14     THE BANK OF NEW YORK, AS TRUSTEE                        STIPULATION AND
       FOR THE CERTIFICATEHOLDERS OF                           [PROPOSED]ORDER TO AMEND
15
       CWMBS, INC., CHL MORTGAGE PASS-                         COMPLAINT
16     THROUGH CERTIFICATES, SERIES 2005-
       02;      MORTGAGE           ELECTRONIC                  AND
17     REGISTRATION           SYSTEMS,   INC.;
       NATIONS FIRST LENDING, INC.; WELLS                      REMAND ACTION TO STATE
18
       FARGO BANK, N.A.; and DOES 1 through                    COURT
19     10, inclusive; ROE CORPORATIONS 1
       through 10, inclusive,
20
                          Defendants,
21

22           Plaintiff LV Debt Collect, LLC (herafter “Plaintiff”), by and through its attorneys of record,
23
     Michal N. Beede, Esq. and James W. Fox, Esq., of The Law Office of Mike Beede, PLLC, and
24
     Defendant The Bank of New York Mellon fka The Bank of New York, as Trustee for the
25
     Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-02 (herafter
26
     “BONY”), by and through its attorneys of record, Darren T. Brenner, Esq. and Tenesa S. Powell,
27
     Esq., of Akerman, LLP, stipulate and agree to the following:
28




                                                     1
        1. The parties hereto stipulate to add John L. Quinnear, as Trustee of The Q Family Trust
 1
            Dated November 17, 2004; John L. Quinnear in his individual capacity, Nancy L.
 2
            Quinnear, as Trustee of the Q Family Trust Dated November 17, 2004; Nancy L. Quinnear
 3
            in her individual capacity; The Q Family Trust Dated November 17, 2004 (all previous
 4
            owners); Eagle Rock Homeowners Association Homeowners Association/Previous
 5
            Owner); and Nevada Association Services, Inc. (Agent for Homeowners Association) as
 6          Defendants.
 7      2. Plaintiff LV Debt Collect, LLC’s proposed first amended complaint attached hereto as
 8          Exhibit 1 shall be filed with this court.
 9

10
     The parties further stipulate and agree to the following:
        1. 28 U.S.C. Code § 1447(c) states:
11
            A motion to remand the case on the basis of any defect other than lack of subject
12
            matter jurisdiction must be made within 30 days after the filing of the notice of
13          removal under section 1446(a). If at any time before final judgment it appears that
            the district court lacks subject matter jurisdiction, the case shall be remanded. An
14          order remanding the case may require payment of just costs and any actual expenses,
            including attorney fees, incurred as a result of the removal. A certified copy of the
15
            order of remand shall be mailed by the clerk to the clerk of the State court. The State
16          court may thereupon proceed with such case.

17      2. Furthermore, 28 U.S.C. Code § 1447(e) states:
18          If after removal the plaintiff seeks to join additional defendants whose joinder would
            destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and
19          remand the action to the State court.
20
            Defendant Wells Fargo filed its Petition for Removal to this Court on December 9, 2016
21
     (ECF No. 1). However, Wells Fargo and Plaintiff have since resolved the claims between them
22
     and filed a dismissal and disclaimer of interest on 3/22/2019. Defendant MERS was served and
23
     has not yet filed a responsive pleading, on 3/21/2019 this court entered an order directing MERS
24
     to respond by 4/4/2019, MERS and Plaintiff are finalizing a disclaimer of MERS’s interest which
25
     will be filed with the State Court after remand. A Clerk’s Default against Nations First Lending,
26   Inc. was entered on 3/22/2019.
27          Upon information and belief, all new Defendants included in Plaintiff’s First Amended
28   Complaint are individuals and corporations doing business in Nevada. Remaining Defendant The




                                                    2
     Bank of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders of
 1
     CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-02, Mortgage Pass-Through
 2
     Certificates, Series 2005-02 (hereafter “BONY”), is a foreign corporation doing business in Clark
 3
     County, Nevada, and have agreed to continue proceedings in the Eighth Judicial District Court in
 4
     Clark County Nevada. As a result, complete diversity no longer exists among the parties, and this
 5
     Court no longer retains subject matter jurisdiction.
 6          Therefore, the parties stipulate to remand this action to the Eighth Judicial District Court
 7   in Clark County, Nevada.
 8
      DATED this 2nd day of April, 2019.                 DATED this 2nd day of April, 2019.
 9

10
      THE LAW OFFICE OF MIKE BEEDE, PLLC                 AKERMAN LLP

11    By:/s/ James W. Fox                                By:/s/ Tenesa S. Powell
         MICHAEL BEEDE, ESQ.                                DARREN T. BRENNER, ESQ.
12
         Nevada Bar No. 13068                               Nevada Bar No. 8386
13       JAMES W. FOX, ESQ.                                 TENESA S. POWELL, ESQ.
         Nevada Bar No. 13122                               Nevada Bar No. 12488
14       2470 St. Rose Pkwy, Suite 307                      1635 Village Center Circle, Suite 200
         Henderson, NV 89074                                Las Vegas, NV 89134
15
         T: 702-473-8406                                    T: 702-634-5000
16       Attorneys for Plaintiff, LV Debt Collect,          Attorneys Defendant, Bank of New
         LLC                                                York Mellon fka Bank of New York, as
17                                                          Trustee for the Certificate Holders,
                                                            CWMBS, Inc., CHL Mortgage Pass-
18
                                                            Through Trust 2005-02, Mortgage
19                                                          Pass-Through Certificates, Series
                                                            2005-02
20

21

22

23

24

25

26

27

28




                                                     3
                                                         Case Name: LV Debt Collect, LLC v.
 1
                                                         The Bank of New York Mellon, et al.
 2                                                       Case Number: 2:16-cv-02857-APG-NJK

 3

 4                                            ORDER

 5          The Court, having reviewed the stipulation of the parties, and good cause appearing

 6   therefore,

 7          IT IS HEREBY ORDERED that Plaintiff is permitted to amend its Complaint to include

 8   John L. Quinnear, as Trustee of The Q Family Trust Dated November 17, 2004; John L. Quinnear

 9   in his individual capacity, Nancy L. Quinnear, as Trustee of the Q Family Trust Dated November

10   17, 2004; Nancy L. Quinnear in her individual capacity; The Q Family Trust Dated November

11   17, 2004; Eagle Rock Homeowners Association; and Nevada Association Services, Inc. as

12   Defendants. The Amended Complaint attached hereto as Exhibit 1 shall be filed with this Court.

13          IT IS FURTHER ORDERED that the present action be remanded back to the Eighth

14   Judicial District Court of Clark County Nevada.

15          IT IS SO ORDERED.

16
                                       3rd day of April, 2019.
                           Dated this ____
17

18

19                                          UNITED STATES DISTRICT JUDGE
20   Submitted by:
21
     THE LAW OFFICE OF MIKE BEEDE, PLLC

22
     By:/s/ James W. Fox
23      MICHAEL BEEDE, ESQ.
24
        Nevada Bar No. 13068
        JAMES W. FOX, ESQ.
25      Nevada Bar No. 13122
        2470 St. Rose Pkwy, Suite 307
26
        Henderson, NV 89074
27      T: 702-473-8406
        Attorneys for Plaintiff, LV Debt Collect, LLC
28




                                                  4
 1                                  CERTIFICATE OF SERVICE
 2           I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and that I am not a party to, not interested in, this action. On the 2nd day of April, 2019,
 4   I caused a true and correct copy of the foregoing STIPULATION AND [PROPOSED]ORDER
 5   TO AMEND COMPLAINT AND REMAND ACTION TO STATE COURT to be served to
 6   all parties in this litigation by the method indicated:
 7

 8   ___ U.S. Mail
 9   ___ U.S. Certified Mail
10   ___ Facsimile Transmissions
11   ___ Federal Express
12   _X_ Electronic Service via CM/ECF
     ___ E-Mail
13

14
                                     /s/ Michael Madden
15                                   An Employee of The Law Office of Mike Beede, PLLC
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     5
EXHIBIT 1




EXHIBIT 1
     MICHAEL N. BEEDE, ESQ.
1
     Nevada State Bar No. 13068
2    JAMES W. FOX, ESQ.
     Nevada State Bar No. 13122
3    THE LAW OFFICE OF MIKE BEEDE, PLLC
     2300 W Sahara Ave., Suite 420
4
     Las Vegas, NV 89102
5    Telephone (702) 473-8406
     Facsimile (702) 832-0248
6    eservice@legallv.com
7    Attorneys for Plaintiff
                               UNITED STATES DISTRICT COURT
8                                   DISTRICT OF NEVADA
9     LV DEBT COLLECT, LLC,
                                                 CASE NO.: 2:16-CV-02857-APG-NJK
10                     Plaintiff,
11    v.

12    JOHN L. QUINNEAR as Trustee of The Q
      Family Trust Dated November 17, 2004;      PROPOSED AMENDED COMPLAINT:
13                                               QUIET TITLE
      JOHN L. QUINNEAR in his individual
                                                 EXEMPTION FROM ARBITRATION:
14    capacity; NANCY L. QUINNEAR as Trustee
                                                 Title to real property
      of The Q Family Trust Dated November 17,
15    2004;NANCY L. QUINNEAR in her
      individual capacity; The Q Family Trust
16    Dated November 17, 2004; EAGLE ROCK
17    HOMEOWNERS ASSOCIATION;
      NEVADA ASSOCIATION SERVICES,
18    INC.; THE BANK OF NEW YORK
      MELLON FKA THE BANK OF NEW
19
      YORK, AS TRUSTEE FOR THE
20    CERTIFICATEHOLDERS OF CWMBS,
      INC., CHL MORTGAGE PASS-THROUGH
21    TRUST 2005-02, MORTGAGE PASS-
      THROUGH CERTIFICATES, SERIES 2005-
22
      02; MORTGAGE ELECTRONIC
23    REGISTRATION SYSTEMS, INC.;
      NATIONS FIRST LENDING, INC.; WELLS
24    FARGO BANK, N.A.; and DOES 1 through
      10, inclusive; ROE CORPORATIONS 1
25
      through 10, inclusive,
26
                      Defendants.
27
28




                                             1
1         COMES NOW, LV Debt Collect, LLC (hereafter, “Plaintiff”), by and through its attorney,
2    Michael N. Beede, Esq., and hereby amends its complaint and alleges against the above-named
3    Defendants as follows:
4                             PARTIES, JURISDICTION AND VENUE
5         1. This action relates to the ownership and title to certain residential real property located
6             in Clark County, Nevada commonly known as 516 Pinnacle Heights Lane and bearing
7             Clark County Assessor’s Parcel Number 138-30-312-031 (the “Property”).
8             Accordingly, jurisdiction and venue are appropriate in Clark County, Nevada.
9         2. Plaintiff, LV Debt Collect, LLC, is a limited liability company doing business in Clark
10            County, Nevada, and is the record owner of the Property.
11        3. Upon information and belief, Defendant The Bank of New York Mellon fka The Bank
12            of New York, as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage
13            Pass-Through Trust 2005-02, Mortgage Pass-Through Certificates, Series 2005-02
14            (hereafter, “BONY”) is a foreign corporation doing business in Clark County, Nevada.
15        4. Upon information and belief, Defendant Mortgage Electronic Registration Systems,
16            Inc. (hereafter, “MERS”) is a foreign corporation doing business in Clark County,
17            Nevada.
18        5. Upon information and belief, Defendant Nations First Lending, Inc. (hereafter,
19            “NFLI”) is a foreign corporation doing business in Clark County, Nevada.
20        6. Upon information and belief, Defendant Wells Fargo Bank, N.A. (hereafter, “Wells
21            Fargo”) is a national association doing business in Clark County, Nevada.
22        7. Upon information and belief, Defendant John L. Quinnear (in his individual capacity
23            and as trustee of the The Q Family Trust Dated November 17, 2004) is a resident of
24            Clark County, Nevada, and was one of the owners of the Property prior to the issuance
25            of a foreclosure deed to Eagle Rock Homeowners Association on June 14, 2011.
26        8. Upon information and belief, Defendant Nancy L. Quinnear (in her individual capacity
27            and as trustee of the The Q Family Trust Dated November 17, 2004) is a resident of
28




                                                    2
1       Clark County, Nevada, and was one of the owners of the Property prior to the issuance
2       of a foreclosure deed to Eagle Rock Homeowners Association on June 14, 2011.
3    9. Because on information and belief its trustees are citizens of Nevada, Defendant, The
4       Q Family Trust Dated November 17, 2004 is a citizen of Nevada.
5    10. Upon information and belief, Defendant Eagle Rock Homeowners Association
6       (hereafter, “HOA”) is a domestic non-profit corporation in Clark County, Nevada that
7       holds an interest in the Property through the Declaration of Covenants, Conditions,
8       and Restrictions adopted by same.
9    11. Upon information and belief, Defendant Nevada Association Services, Inc. (hereafter,
10      “HOA Trustee”) is a domestic corporation, doing business in Clark County, Nevada,
11      and was the party responsible for conducting the foreclosure sale of the Property.
12   12. The true names and capacities, whether individual, corporate, associate or otherwise,
13      of Does 1 through 10, inclusive, and Roe Business entities 1 through 10, inclusive, are
14      unknown to the Plaintiff at this time. Plaintiff therefore sues said Does and Roes by
15      said names, as Plaintiff believes that said Does and/or Roes are in some way
16      responsible for some or all of Plaintiff’s damages set forth herein. Plaintiff will request
17      leave of this Court to amend its Complaint when such names and identities become
18      known to it.
19   13. Jurisdiction and venue are proper in this Court because this action concerns real
20      property located in the County of Clark, State of Nevada, and the facts, acts, events
21      and circumstances herein mentioned, alleged and described occurred in the County of
22      Clark, State of Nevada.
23                                  GENERAL ALLEGATIONS
24   14. The Property is located at 516 Pinnacle Heights Lane, bearing Clark County
25      Assessor’s Parcel Number 138-30-312-031, and the legal description of: Eagle Rock,
26      Plat Book 73, Page 53, Lot 98, Block 2 Clark County.
27
28




                                               3
1    15. Plaintiff’s predecessor in interest, Eagle Rock Homeowners Association, obtained title
2       to the Property by way of Foreclosure Deed issued pursuant to NRS 116 which was
3       recorded on June 20, 2011.
4    16. This title to the Property was transferred to Plaintiff by way of a Quit Claim Deed
5       recorded with the Clark County Recorder on July 2, 2013 as instrument no.
6       201307020002262.
7    17. Pursuant to NRS 116.31166, and Deutsche Bank Nat’l Trust Co. v. Roland, 2014 Nev.
8       Unpub. LEXIS 507; 2014 WL 1319106, it is conclusively proved that each of the
9       Defendants was noticed by Nevada Association Services, Inc. of the underlying
10      foreclosure sale and that all relevant provisions of NRS 116 were complied with. A
11      copy of the Notice of Foreclosure Sale was recorded on November 19, 2010.
12   18. Plaintiff’s title stems from a Foreclosure Deed arising from a delinquency in
13      assessments due from the former owners, Defendants John L. Quinnear and Nancy L.
14      Quinnear, as trustees for the Q Family Trust Dated November 17, 2004, to Eagle Rock
15      Homeowners Association pursuant to NRS Chapter 116.
16   19. Eagle Rock Homeowners Association took title to the Property free and clear of all
17      junior liens and encumbrances affecting title to the Property, including any Deed of
18      Trust, any assessments or other fees claimed in its role as the homeowners association
19      accruing prior to the date of the Deed, and any claim to title of the Property that may
20      be asserted to by Defendants.
21   20. Notwithstanding the recording of the Deed on June 20, 2011, Plaintiff is informed and
22      believes that Defendants claim to continue to hold an interest in the Property superior
23      to that of Plaintiff’s by virtue of their purported Deed of Trust.
24   21. Plaintiff is informed and believes Nancy L. Quinnear granted a deed of trust in favor
25      of NFLI, naming MERS as beneficiary, which was recorded with the Clark County
26      Recorder on December 2, 2004.
27
28




                                              4
1    22. On December 24, 2012, an assignment of the aforementioned Deed of Trust was
2       recorded which purported to transfer the beneficial interest thereof from NFLI to
3       BONY.
4    23. Plaintiff is informed and believes that Nancy L. Quinnear, as Trustee for the Q Family
5       Trust Dated November 17, 2004 also granted an open-ended deed of trust in favor of
6       Wells Fargo, which was recorded with the Clark County Recorder on August 2, 2007.
7    24. No subsequent assignments of the Wells Fargo deed of trust were recorded.
8    25. The claims to title of the Property asserted by each Defendant conflict with Plaintiff’s
9       claim to title and constitute a cloud upon title.
10   26. The interest of each of the Defendants, if any, has been extinguished by virtue of the
11      foreclosure sale, which was properly conducted with adequate notice given to all
12      persons and entities claiming a recorded interest in the subject property, and resulting
13      from a delinquency in assessments due from the former owner, to Eagle Rock
14      Homeowners Association, pursuant to NRS Chapter 116 and SFR Invs. Pool 1, LLC
15      v. U.S. Bank, N.A., 334 P.3d 408 (2014).
16   27. Therefore, Plaintiff brings the instant action to quiet all claims against all known
17      persons and/or entities claiming legal or equitable interests in the Property.
18
19                              ALTERNATIVE ALLEGATIONS
20   28. Plaintiff pleads the following facts in the alternative:
21   29. On July 3, 2013 Defendant Nanci L. Quinnear, in her individual capacity and in her
22      capacity as Trustee of The Q Family Trust dated November 17, 2004, executed a
23      “Grant, Bargain, Sale Deed” to the subject property in favor of LV Debt Collect, LLC.
24   30. Pursuant to NRS 111.170(1)(b), Grant, Bargain, Sale Deeds must be construed to
25      include a covenant with the Grantee “That the real property is, at the time of the
26      execution of the conveyance, free from encumbrances, done, made or suffered by the
27      grantor, or any person claiming under the grantor.”
28




                                                5
1       31. NRS 111.170(2) provides that "Such covenants may be sued upon in the same manner
2           as if they had been expressly inserted in the conveyance.”
3       32. If any of the Deeds of Trust described in the foregoing paragraphs remain as valid
4           encumbrances on the subject property, Defendant Nanci L. Quinnear, in her individual
5           capacity and in her capacity as Trustee of The Q Family Trust dated November 17,
6           2004, and Defendant, The Q Family Trust dated November 17, are liable for damages
7           resulting from a violation of the covenant which is inherent in the Grant, Bargain, Sale
8           deed.
9
10                           FIRST CLAIM FOR RELIEF ACTION
11   (Declaratory Relief/Quiet Title Pursuant to NRS 30.010, et. seq. and NRS 116, et. seq.
12                                     Against All Defendants)
13      33. Plaintiff incorporates each and every of the preceding paragraphs as if fully set forth
14          herein.
15      34. Pursuant to NRS 30.030, et seq. and NRS 40.010, this Court has the power and
16          authority to declare Plaintiff’s rights and interests in the Property and to resolve the
17          Defendants’ adverse claims to the Property.
18      35. Plaintiff’s predecessor in interest, Eagle Rock Homeowners Association, acquired the
19          Property by successfully bidding on the Property at a public sale held on May 27, 2011
20          in accordance with NRS Chapter 116, and became the rightful owner of the Property
21          by virtue of the Foreclosure Deed.
22      36. Plaintiff obtained title to the Property through the execution of a Quit Claim Deed,
23          recorded on July 2, 2013, as instrument no. 201307020002262, and is the rightful
24          owner of the Property by virtue of the aforementioned Quit Claim Deed.
25      37. Upon information and belief, the Defendants herein assert claims to the Property
26          adverse to that of Plaintiff.
27      38. Plaintiff is entitled to a declaratory judgment from this court finding that: (1) Plaintiff
28          owns the Property in fee simple free and clear of any interest in the Property claimed




                                                   6
1       by any and all Defendants; (2) the Deed is valid and enforceable; (3) the conveyance
2       of the Property to Eagle Rock Homeowners Association through the Foreclosure Deed
3       extinguished Defendants’ security and/or ownership interests in the Property; (4) any
4       attempt to transfer of title to the Property through a non-judicial foreclosure sale
5       pursuant to any Deed of Trust would be invalid; and (5) Plaintiff’s rights and interest
6       in the Property are superior to any adverse interests claimed by Defendants.
7    39. Plaintiff seeks an Order from the Court quieting title to the Property in favor of the
8       Plaintiff.
9                               SECOND CLAIM FOR RELIEF
10                (Preliminary and Permanent Injunction against all Defendants)
11   40. Plaintiff incorporates each and every of the preceding paragraphs as if fully set forth
12      herein.
13   41. Plaintiff’s predecessor in interest, Eagle Rock Homeowners Association, acquired the
14      Property by successfully bidding on the Property at a public sale held on May 27, 2011
15      in accordance with NRS Chapter 116, and became the rightful owner of the Property
16      by virtue of the Foreclosure Deed.
17   42. Plaintiff obtained title to the Property through the execution of a Quit Claim Deed,
18      recorded on July 2, 2013, as instrument no. 201307020002262, and is the rightful
19      owner of the Property by virtue of the aforementioned Quit Claim Deed.
20   43. Notwithstanding the conveyance of the Property to Plaintiff, Defendants continue to
21      claim adverse interests in the Property through the Deeds of Trust.
22   44. Plaintiff is informed and believes that one or more Defendants may improperly
23      attempt to complete a non-judicial foreclosure sale of the Property under one of the
24      Deeds of Trust pursuant to NRS Chapter 107.080, et seq. despite the fact that Plaintiff
25      holds a superior interest in the Property.
26   45. Plaintiff is entitled to a preliminary injunction and permanent injunction prohibiting
27      all Defendants from initiating or attempting to complete any foreclosure proceeding
28




                                              7
1             under either Deed of Trust, or otherwise attempting to transfer title to the Property
2             thereunder.
3                                         THIRD CLAIM FOR RELIEF
4           (Breach of Contract against Defendants The Q Family Trust dated November 17,
5    2004 and Nanci L. Quinnear, in her individual capacity and in her capacity as Trustee of
6                The Q Family Trust dated November 17, 2004, and Defendant)
7         46. Plaintiff and Defendants entered into a valid and existing contract as evidence by the
8             Grant, Bargain, Sale Deed granted by the Defendants to Plaintiff.
9         47. Plaintiff performed its duties under the contract.
10        48. If the property was encumbered at the time the Deed was granted, Defendants failed
11            to perform and were not excused from performing the duty they owed Plaintiff.
12        49. If the property was encumbered at the time the Deed was granted, Plaintiff sustained
13            damages as a result of the breach.
14
15                                           PRAYER FOR RELIEF
16            WHEREFORE, Plaintiff prays for relief as follows:
17            1. For a determination and declaration that Plaintiff is the rightful owner of title to
18               the Property, free and clear of all claims of the Defendants;
19            2. For and award of special damages, including reasonable attorneys’ fees;
20            3. For court costs incurred;
21            4. For such other and further relief as the Court deems just and proper.
22            5. For a preliminary and permanent injunction prohibiting all Defendants from
23               initiating or continuing foreclosure proceedings or otherwise attempting to transfer
24               title to the Property;
25
26               In the alternative Plaintiff prays for relief as follows:
27            6. For a judgment against The Q Family Trust dated November 17, 2004 and Nanci
28               L. Quinnear, in her individual capacity and in her capacity as Trustee of The Q




                                                    8
1          Family Trust dated November 17, 2004, for damages which resulted from a breach
2          of the covenants inherent in the Grant, Bargain, Sale Deed.
3       7. For court costs incurred;
4       8. For such other and further relief as the Court deems just and proper.
5
6    DATED this 13th day of March 2019.
7
8                                   THE LAW OFFICE OF MIKE BEEDE, PLLC
9
10                                     BY: _/s/James W. Fox
                                           MICHAEL N. BEEDE, ESQ.
11
                                           Nevada State Bar No. 13068
12                                         JAMES W. FOX, ESQ.
                                           Nevada State Bar No. 13122
13                                         2300 W Sahara Ave., Suite 420
                                           Las Vegas, NV 89102
14
                                           Telephone (702) 473-8406
15                                         Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28




                                              9
